State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522719
________________________________

In the Matter of ROLAND CODY,
                    Petitioner,
      v

ANTHONY J. ANNUCCI, as Acting               MEMORANDUM AND JUDGMENT
   Commissioner of Corrections
   and Community supervision,
                    Respondent.
________________________________


Calendar Date:   September 20, 2016

Before:   Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ.

                             __________


     Roland Cody, Stormville, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent placing petitioner in
involuntary protective custody.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination placing him in involuntary protective
custody. The Attorney General has advised this Court that the
determination has been administratively reversed and all
references thereto have been expunged from petitioner's
institutional record. Given that petitioner has received all the
relief to which he is entitled, the petition is dismissed as moot
(see e.g. Matter of Chao v Hollingshead, 141 AD3d 1072, 1072
[2016]; Matter of Houston v Annucci, 141 AD3d 996, 996 [2016]).
                              -2-                  522719

     Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $50.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court